Title: To Thomas Jefferson from Samuel Biddle, 1 August 1793
From: Biddle, Samuel
To: Jefferson, Thomas



Sir
Back Creek Augt 1 1793

I take this Opportunity of Informing you that I have been enquiring after people to Move to your lands but Cannot find any Inclin’d to Move this fall but says theyl go and See it in the fall. There are three or four has promised me to go. I stopt at Brandywine and Mr. Spurier Inform’d me that he should use his Influence in your favour and that he Should See you in A short time. I expect to be at Brandywine Shortley, so no more from sir Yr. Most Obt Hble Servt.

Saml. Biddle

